                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DIVISION OF ARKANSAS
                                 CENTRAL DIVISION

ALI BEY                                                                                PLAINTIFF

v.                                    4:20-CV-00045-BRW

JUDGE VICTOR FLEMING                                                                 DEFENDANT

                                             ORDER

       Plaintiff is suing Judge Vic Fleming because, based on the “Treaty of Peace and

Friendship [between] Morocco/Moors and United States,” his court had no jurisdiction preside

over a traffic citation she received for driving without tags and driving without a license.1

       A district court has the authority to dismiss a case sua sponte for failure to state a claim.2

Because Plaintiff’s Complaint is nonsensical and states no cause of action against Defendant for

which relief may be granted, this case is DISMISSED. The motion to proceed in forma

pauperis (Doc. No. 1) is DENIED.

       IT IS SO ORDERED this 13th day of January, 2020.



                                                           Billy Roy Wilson
                                                           UNITED STATES DISTRICT JUDGE




       1
        Doc. No. 2.
       2
        See Smith v. Boyd, 945 F.2d 1041 (8th Cir. 1991).

                                                 1
